Citation Nr: 1224128	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected left lung spontaneous pneumothorax.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased 30 percent evaluation for a left lung spontaneous pneumothorax.

In January 2008 decision, the Board in pertinent part remanded the question of the appropriate evaluation for the pneumothorax to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Subsequently, the Board sought medical opinions from a specialist in November 2010 and August 2011.  The Board additionally denied entitlement to an earlier effective date for the grant of the increased 30 percent evaluation in the January 2008 decision; this denial was not appealed and is final.  No further question remains for Board consideration with respect to the effective date of the evaluation.

The Veteran testified at an August 2007 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.  That VLJ has participated in all Board decisions regarding the claim for increased evaluation, as is required by law.  38 C.F.R. § 20.707.  However, the Veteran was informed in April 2012 correspondence that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  The Veteran was offered the opportunity for a new Board hearing; he did not respond, and, as he was notified in April 2012, it is presumed that he does not desire a new hearing.  

In the January 2008 decision, the Board referred a claim of entitlement to TDIU to the RO for appropriate action, finding that the Veteran had raised the issue at his August 2007 hearing.  Precedential legal decisions since that time make clear that a claim for increased schedular evaluation includes a claim of entitlement to TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  The issue is now considered part of the current appeal, rendering the prior referral moot.  Reviews of the physical claims file and electronic records in the Virtual VA system do not indicate any action has yet been taken on this issue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected left lung spontaneous pneumothorax is currently rated as 30 percent disabling under Diagnostic Code 6843.  38 C.F.R. § 4.97, Code 6843.  Regulations provide that for application of evaluation criteria for Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, "pulmonary function tests (PFT's) are required" unless the recorded maximum exercise capacity is 20 ml/kg/min or less; pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; there have been one or more episodes of acute respiratory failure; or oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).

None of the conditions or circumstances excusing the use of PFTs for evaluation are present here.  The August 2004 VA examiner specified that there was no evidence of the conditions (pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy) recognized by VA as contraindicating performance of a PFT are present, nor does the record reflect that any the other listed exceptions (all of which are independent criteria for assignment of a total schedular evaluation) are present.  By regulation, a PFT is required. 

Nevertheless, the Veteran has asserted that he will not undertake such testing.  He reports that his position is based on medical advice and "common sense;" he also cites several medical dictionaries in supporting his personal opinion that a PFT would unnecessarily endanger his health.  Dr. DLS, his private doctor, stated that he did advise the Veteran not to undergo a PFT "because of his past medical history."  He reported this is in agreement with the opinions of other examiners and in accordance with the Veteran's "wishes."

A review of the claims file does not reveal any other examining physician who has found a PFT to be contraindicated.  The August 2004 VA examiner did recommend that due to an increased risk of recurrent pneumothorax, the test should be performed in a hospital setting, but he did not state the test was contraindicated.

It is not the Board's intent to force the Veteran to undergo a test which is unduly dangerous to his health; however, the record fails to provide an adequate basis for forging a good cause exception to the PFT requirement of 38 C.F.R. §§ 4.96 and 4.97.  It appears that the Veteran has chosen to not participate in PFT testing, with the permission of his doctors, instead of at their recommendation.  The evidence of record does show extensive nonservice connected heart problems, which could impact the propriety of PFT testing, but the rationale stated by Dr. DLS does not indicate if such were considered.  His statement that testing was contraindicated lacks a rationale, and therefore cannot be accepted in light of the absence of factors VA recognizes as contraindications.

On remand, the Veteran must be rescheduled for a VA examination, to include performance of a PFT.  If the performance of a PFT is contraindicated, a full and complete medical explanation for such is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Veteran is free, and encouraged, to supply such an opinion prior to the VA examination.  Whether a PFT can be performed or not, examination, with clinical findings and observations, remains required.  If the Board must evaluate the disability on the basis of estimates and alternative factors, a full and complete record is required; for this reason, the recent expert opinions, based on records reviews, are not fully adequate for evaluation purposes.  Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim).  

A failure to report for the examination, or to undertake a PFT in the absence of medical contraindication, may result in the denial of the claim.  38 C.F.R. § 3.655.  It is important to note that all doubt should be resolved in favor of the Veteran, and an abundance of caution exercised, when determining the propriety of the PFT.

The examination will additionally provide information on the impact of the service-connected disability on occupational functioning, with regard to the claim for TDIU.

Finally, in light of the need for a complete record, both for purposes of evaluation and TDIU entitlement and for a determination of the propriety of a PFT, complete, updated VA and private treatment records must be obtained.  This includes records related to cardiovascular conditions, as examiners and independent reviewers have all commented on the potential impact of such on respiratory functioning.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors who have treated the Veteran for respiratory or cardiovascular conditions since December 2004.  Releases from Dr. DLS and Dr. TY should be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the Veteran and ask him to identify any and all VA facilities at which he has been treated since July 2002.  Take appropriate action to obtain complete VA treatment records from any facility identified by the Veteran or in the record.

3.  After completion of the above, schedule the Veteran for a VA Respiratory (Obstructive, Restrictive, and Interstitial) examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must first opine as to whether performance of a PFT is medically contraindicated, and must provide a full and complete rationale for such opinion.  Full consideration must be given to any private medical opinion submitted by the Veteran regarding the propriety of a PFT.

Regardless of whether a PFT is conducted, the examiner must complete the appropriate examination worksheet or make clinical findings describing the extent of the Veteran's functional impairment due to his service-connected spontaneous pneumothorax.  To the extent possible, impairment due to cardiovascular conditions should be separated out.  Estimates of expected PFT levels, if actual testing cannot be accomplished, are requested; if estimates are not possible, an explanation for such is required.

The examiner must specifically comment on the impact of the Veteran's service connected respiratory disability on his ability to obtain and retain substantially gainful employment, without regard for his age or other existing disabilities.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  Readjudication must include consideration of the propriety of extraschedular evaluation under 38 C.F.R. § 3.321 and extraschedular TDIU under 38 C.F.R. § 4.16(b).

If either of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


